Citation Nr: 0510121	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  93-24 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury.  

2.  Entitlement to service connection for a left knee 
disability claimed as secondary to a service connected right 
ankle disability.

3.  Entitlement to service connection for a right hip 
disability claimed as secondary to a service connected right 
ankle disability.

4.  Entitlement to service connection for a low back 
disability claimed as secondary to a service connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1973, and from January 1974 to July 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The claimant testified before the RO at hearings in 
April 1994 and August 1995.  Transcripts of these hearings 
are associated with the claims folder.  

The Board previously denied the claim for an evaluation in 
excess of 10 percent for residuals of a right ankle injury in 
March 2003.  The United States Court of Appeals for Veterans 
Claims vacated this decision in December 2003 citing Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  the Board then remanded The right 
ankle claim in May 2004 for further development.  The claims 
for secondary service connection were before the Board in 
August 2003 and were remanded for further development.  The 
requested development has been completed and the case has 
since returned to the Board.




The issue of entitlement to service connection for a left 
knee disability claimed as secondary to a service connected 
right ankle disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right ankle disability is manifested by 
subjective complaints of pain and instability and no more 
than moderate limitation of motion.

3.  The veteran currently has some limitation of motion of 
the right hip due to pain, but does not have right hip 
disability etiologically related to his service-connected 
residuals of a right ankle injury.

4.  The veteran currently has arthritis in his lumbosacral 
spine, but it is not etiologically related to his service-
connected residuals of a right ankle injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010-5271 (2004).

2.  The veteran does not have right hip disability that is 
proximately due to or the result of his service-connected 
residuals of a right ankle injury.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2004).

3.  The veteran's lower back disability is not proximately 
due to or the result of his service-connected residuals of a 
right ankle injury.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in March 2001 and June 2004, the RO advised 
the appellant of the enactment of the VCAA.  The appellant 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The March 2001 and November 2004 supplemental statements of 
the case (SSOCs) notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claims.  The SSOCs specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

1.	Right Ankle

The veteran contends that his service-connected right ankle 
disability is more disabling than currently evaluated.  A 
review of the record shows that the veteran sustained a 
supination injury of his right ankle while in service in 
April 1980, which required corrective surgery.  He was 
granted service connection for residuals of a right ankle 
injury, with traumatic arthritis, in a January 1984 rating 
decision and assigned a 10 percent disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 
  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The veteran's service connected right ankle disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5010-5271.  DC 5010 provides that arthritis that is due 
to trauma and substantiated by x-rays shall be rated as 
degenerative arthritis under DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings shall be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Under DC 5271, marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  A moderate limitation of 
motion of the ankle warrants a 10 percent evaluation.  38 
C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.

Evidence relevant to the current level of severity of the 
veteran's right ankle disability includes a September 2004 VA 
examination.  At that time, the veteran complained of pain 
and instability.  On physical examination, the examiner noted 
a 6-inch scar present over the lateral lower leg area and 
also an oblique 3-inch scar over the lateral heel area.  On 
examining the range of motion actively between his right and 
left ankle, he had extension to 45 degrees in both ankles and 
flexion to 55 degrees in both ankles.  He had inversion of 30 
degrees actively in the right ankle and 45 degrees in the 
left ankle and eversion of 25 degrees in the right ankle and 
35 degrees in the left ankle.  Based on the foregoing, the 
examiner concluded that the veteran had a loss of 25 degrees 
of motion actively because of pain in the right ankle.  There 
was no swelling of either ankle and no evidence of weakness, 
fatigue or incoordination.  On X-ray examination there was no 
evidence of degenerative changes of the lateral ankle but 
there was evidence of an oval defect in the distal fibula 
from the veteran's previous reconstruction surgery.  

Prior to the September 2004 examination the veteran had also 
been afforded three other previous VA examinations.  On VA 
medical examination in April 1994, the examiner reported a 
well healed longitudinal lateral incision centered over the 
fibula as well as a second incision more anteriorly.  The 
veteran was able to stand on his tiptoes without difficulty.  
He had no pain with compression, and there was no swelling.  
His dorsiflexion was 20 degrees and plantar flexion was 40 
degrees.  X-ray examination of the right ankle revealed no 
changes or abnormalities of the right ankle.  

During another VA medical examination in October 1998, the 
veteran reported a severe sprain of the right ankle during 
service, with subsequent reconstruction of that ankle, and 
current instability and a history of intermittent sprains, 
generally when doing any activities on uneven ground.  
Objectively, the veteran walked with a steady gait and his 
right ankle appeared to be clinically stable and had no 
effusion or tenderness to palpation.  There was also a 
negative anterior drawer, and the range of motion of the 
ankle was described as "full with dorsiflexion [to] 20 
degrees, plantar flexion to 40 degrees, with full 
inversion/eversion."  Sensation to light touch was intact 
distally, with palpable pulses.  Right ankle films showed 
evidence of lateral ankle reconstruction, and the mortise 
appeared to be well shaped with no evidence of 
osteoarthritis.  The impression, in its pertinent part, was 
the following:

Impression:

... [S]ymptomatic right ankle instability.  There is no 
clinical evidence of any marked right ankle instability 
on exam. ... He has not undergone physical therapy, 
which has been shown to improve symptoms by 80% to 90%; 
this was suggested to him. ...

On VA re-examination in January 2003, the veteran gave a 
history similar to the one reported in October 1998, 
complained of swelling, instability, and pain in his right 
ankle, and said that he took anti-inflammatory medication 
daily.  Objectively, there were 25 degrees of plantar 
extension (dorsiflexion), and 35 degrees of plantar flexion. 
Inversion and eversion reportedly could not be done "because 
of pain."  The veteran could "stand on his heels and his 
toes okay."  Review of the X-Rays obtained in October 1998 
confirmed the previous surgery in the distal fibula and the 
absence of any arthritic changes in the right ankle.  In the 
examiner's opinion, the veteran had mild loss of range of 
motion, but no incoordination, weakness, or fatigue, in that 
ankle, and he did not think "that [the veteran] is limping 
that much with his ankles ... to give him degenerative joint 
disease ... ."  He also opined that the combination of the 
veteran's musculoskeletal disabilities (which include a lower 
back and left knee disabilities, which are not service 
connected) produced "functional impairment of moderate 
degree of no squatting, no climbing, no prolonged standing 
and walking for more than an hour without a rest."

Also of record are VA outpatient treatment notes dated from 
January 1993 to April 2002.  These records reflect ongoing 
complaints of, and treatment for, right ankle pain and 
instability.  

After reviewing the overall record, the Board must conclude 
that the service-connected right ankle disability is 
productive of no more than moderate limitation of motion.  
While the reported range of motion on examination varies to 
some degree, the Board believes that the overall picture 
presented is one of essentially moderate limitation of 
motion.  Moreover, while the veteran's complaints of pain on 
use are noted, there is no persuasive evidence that there is 
any additional functional loss due to pain, fatigue, weakness 
or incoordination to such a degree to result in more than 
moderate limitation of motion of the ankle.  Therefore, the 
overall disability picture presented by the veteran's right 
ankle condition is that of moderate limitation of motion, 
which is appropriately rated as 10 percent disabling under 
Diagnostic Code 5271.  The veteran's disability picture does 
not present such severe limitation of motion to the ankle to 
be characterized as marked limitation.  Thus, a 20 percent 
disability rating under Diagnostic Code 5271 is not 
warranted.

Similarly, given the evidence of record, a higher disability 
rating would not be warranted under any other diagnostic 
code.  38 C.F.R. § 4.7 (2003).  The Board must, however, 
consider rating the veteran's disability based on other 
diagnostic codes.  Under Diagnostic Code 5010, traumatic 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, but where 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5003, 5010 (2003).  

Because the veteran's limitation of motion of the right ankle 
is compensable and  there is no X-ray evidence showing 
arthritis, DC 5010 is not applicable.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.  Because there 
are specific diagnostic codes to evaluate the right ankle 
disorder, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).  

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
As noted earlier, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  The 
United States Court of Veterans Appeals has held that 
pursuant to 38 C.F.R. § 4.40 (2003) the Board must consider 
and discuss the impact of pain in making its rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  While the veteran complained of pain associated with 
the disability at issue, a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the claimant. 38 C.F.R. § 4.40.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the 
veteran's case, there is inadequate pathology to support a 
finding of functional loss due to pain.  Complaints of pain 
have already been factored into the current rating and the 
pain reported is consistent with the disability rating 
assigned.  Thus, the Board finds that the provisions of 38 
C.F.R. §§ 4.40, 4.45 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating in excess of 10 
percent for residuals of a right ankle disability.  38 C.F.R. 
§ 4.3.  



2.	Right Hip

The veteran contends that service connection for a right hip 
disability secondary to service connected residuals of a 
right ankle injury is warranted.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  See 38 C.F.R. 
§ 3.310 (2004).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service medical records are negative for complaints or 
treatment of the right hip.  The veteran was afforded a VA 
examination in January 2003.   On examination of the 
veteran's hips laying down he had some pain in the right hip 
on internal rotation and he lacked about 20 degrees of 
internal rotation of the right because of pain.  He had 
external rotation of 50 degrees and flexion to 100 degrees.  
The examiner also reported that a September 2001 X-ray of the 
hips was negative for any changes or signs of arthritis.  The 
examiner opined that the right hip disability was not related 
to the veteran's service.  In a supplemental May 2003 
clarification of the January 2003 examination report, the 
examiner explicitly stated that there was no relationship 
between the veteran's bilateral hip pain and his service 
connected right ankle injury.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that the veteran's right hip 
disability is secondarily related to his service-connected 
right ankle disability.  Even though the veteran feels that 
his right hip disability is related to his service connected 
right ankle disability, he is a lay person without medical 
training or expertise, and is not qualified to offer opinions 
regarding the diagnosis or etiology of medical conditions.  
Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. App. at 494-
5.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right hip disability, secondary 
to service connected residuals of a right ankle injury, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

3.	Low Back

The veteran also contends that service connection for a low 
back disability secondary to service connected residuals of a 
right ankle injury is warranted.  Service medical records are 
negative for complaints or treatment of the low back.  The 
veteran was afforded a VA examination in January 2003.   
Here, the examiner reported that a magnetic imaging study of 
the lumbosacral spine in December 2001 revealed some 
multilevel degenerative disc disease with a disc protrusion 
at L5-S1.  In a supplemental May 2003 clarification of the 
January 2003 examination report, the examiner explicitly 
stated that it was less likely than not that the veteran's 
degenerative joint disease of the low back is related to his 
service connected right ankle injury.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that the veteran's low back hip 
disability is secondarily related to his service-connected 
right ankle disability.  Even though the veteran feels that 
his low back disability is related to his service connected 
right ankle disability, he is a lay person without medical 
training or expertise, and is not qualified to offer opinions 
regarding the diagnosis or etiology of medical conditions.  
Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. App. at 494-
5.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, secondary 
to service connected residuals of a right ankle injury, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 53.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a right ankle injury is denied.

Entitlement to service connection for a right hip disability, 
secondary to service connected residuals of a right ankle 
injury is denied.

Entitlement to service connection for a low back disability, 
secondary to service connected residuals of a right ankle 
injury is denied.


REMAND

The claims folder contains competent evidence that the 
veteran has a left knee disability.  VA medical records show 
evidence of degenerative joint disease of the left knee.  The 
record also indicates that the veteran's left knee disability 
may be associated with active service.  A VA examination 
dated in May 2003 reports a history of chondromalacia of the 
left knee during service.  The examiner also opined that the 
veteran's left knee disability had some service related 
problems that could not be attributed to the right ankle.  
However, there is no reference to left knee injury or 
disability in the service medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of any current left knee 
disability.  The claims folder must be 
made available to the examiner for 
review.  After reviewing the records 
and examining the appellant, the 
examiner is requested to express an 
opinion as to whether there is a 50% 
probability or more that any current 
left knee disability is causally 
related to service.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinion 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the service 
medical records and VA examinations 
dated in April 1994, October 1998, 
January 2003 and May 2003 (yellow 
tabs).

2.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claims should be readjudicated.  
If the claims are still denied the RO 
must furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


